Title: From Benjamin Franklin to Arthur Lee, 23 February 1778
From: Franklin, Benjamin
To: Lee, Arthur


Sir,
Passy, Feb. 23. 78
The enclos’d which you sent me contain’d a Letter from Mr. Hartley, in which he acquaints me that on the 17th. Lord North had made his Propositions towards a Conciliation with America, and ask’d Leave to bring in two Bills, one to renounce all Claim of Taxation, the other to impower Commissioners to treat with any Persons or Bodies of Men in America on a Peace; which was unanimously agreed to. He tells me Lord N. had express’d to him the strongest Desire of Accomodation, and even wish’d him to come over to Paris and talk with us, &c. I should send you the Letter, which marks strongly the Consternation they are in; but Mr. Gerard having written a Note acquainting Mr. D. that they had News from England that a Treaty was on foot between Washington and Howe, and desiring to know if we had any Intelligence of it, I wrote the enclos’d in Answer, and sent Mr. Hartley’s Letter to him to show that the Ministers in England had no such News. Mr. Hartley refers me to Mr. Thornton for the Titles of the two Bills. I return Mr. Thornton’s Letters. I am, very respectfully, Sir, Your most obedient humble Servant
B Franklin
Honble Arthur Lee Esqr
 
Endorsed: About a treaty between Washington & Howe
